                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

JAMES BELLARD, ET AL.
                                                           CIVIL ACTION
VERSUS
                                                           NO. 19-555-JWD-RLB
EAST BATON ROUGE
SHERIFF’S OFFICE

                                           OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated October 11, 2019, to which no objection was

filed;

         IT IS ORDERED that this matter is dismissed without prejudice in light of plaintiff(s)’

failure to pay the filing fee and supplementation of the complaint as ordered.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on October 28, 2019.


                                                    S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
